Nichols, Judge:
This appeal for reappraisement is before me on the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as follows:
I.
That the merchandise covered by the above indicated appeal for reappraisement consists of two- and eight-transistor radio sets exported from Japan and respectively identified by invoice code numbers '87304 and 87379;
II.
That at the time of exportation thereof to the United States the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incidental to placing the merchandise in condition packed ready for shipment to the United States was $2.00 (U.S. currency) for the two-transistor radio and $5.00 (U.S. currency) for the eight-transistor radio, respectively;
III.
That the merchandise the subject of this Stipulation was exported, entered, and withdrawn from warehouse for consumption after the effective date (February 27,1958) of the Customs Simplification Act of 1956 (Public Law 927, 84th Congress, T.D. 54165) ;
IV.
That the merchandise the subject of this Stipulation is not included or enumerated in the final list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Section 6(a) of the Customs Simplification Act of 1956;
Y.
That the agreed basis of proper appraisal for the merchandise the subject of this Stipulation is “export value” as defined by Section 402(b) of the Tariff Act of 1930 as amended;
VI.
That the appeal for reappraisement may be deemed submitted for decision on this Stipulation and abandoned in all other respects.
On the agreed facts, I find and hold that export value, as that value is defined in section 402 ('b) of the Tariff Act of 1980, as amended by *593the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that said values are $2 (United States currency) for the two-transistor radios and $5 (United States currency) for the eight-transistor radios.
As to all other merchandise, the appeal, having been abandoned, is dismissed.
Judgment will be rendered accordingly.